DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendments filed on 07/16/2018 are acknowledged.
Claims 1-15 are pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the sensor unit maintains constant sensitivity” in claim 1 and “control unit controls/ calculates XXX” in claims 6 and 11-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to the specification, the sensor unit may be a photo sensor, paragraph [0007] of the PGPUB and may further include additional sensor(s), paragraph [0013] of the PGPUB. Thus, the sensor unit is interpreted as an optical sensor with light-emitting and light-receiving parts. As for the control unit, paragraph [0065] of the PGPUB indicates that the circuit unit, which The control unit is interpreted as circuit boards and/or equivalent processing elements. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In regard to claim 8, claim 8 recites “a sensor unit further includes…”. It is unclear whether the sensor unit refers to “the sensor unit” recited in claim 1 or there is an additional sensor unit. If the first, it is suggested that “the sensor unit” should be used. Clarification is requested by amendments.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhee et al. (USPN 6,402,690). In regard to claims 1-2, Rhee discloses a ring-type wearable device (Figs. 1-3 and associated descriptions) comprising: an outer ring member (elements 18 or one of elements 32 and 34, Figs. 1a, 1b and 2 and associated descriptions); an inner ring member detachably inserted into an inner side of the outer ring member (element 12, Figs. 1a, 1b and 2 and associated descriptions); a sensor unit disposed in the outer ring member (element 16 is disposed in the space defined by the outer ring 18, Fig. 1a-1b and associated descriptions); and a control unit disposed in the outer ring member and electrically coupled to the sensor unit (element 20 with wire 26, Fig. 1a-1b and associated descriptions) , wherein the sensor unit maintains constant sensitivity with respect to a thickness of the inner ring member (pressure and light regulation, Col 1 lines 38-48; elastic material, Col 4 line 64 – Col 5 line 13; signal to .

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeh (USPGPUB 2015/0065090 – applicant cited). In regard to claims 1-2, Yeh discloses a ring-type wearable device (Figs. 1-2 and associated descriptions) comprising: an outer ring member (element 20, Figs. 2A-2C and associated descriptions); an inner ring member detachably inserted into an inner side of the outer ring member (element 30, Figs. 2A-2C and associated descriptions; removable changeable, [0022]); a sensor unit disposed in the outer ring member (element 17, Figs. 2A-2C and associated descriptions); and a control unit disposed in the outer ring member and electrically coupled to the sensor unit (element 14, Figs. 2A-2C and associated descriptions; [0031]) , wherein the sensor unit maintains constant sensitivity with respect to a thickness of the inner ring member (pressure sensing plate, [0030]), wherein the sensor unit is a photo sensor including a light-emitting part (light sensor, [0030]) and a light-receiving part (light sensor, [0030]) configured to receive light emitted from the light-emitting part and reflected from an inside of a finger ([0022] and [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee as applied in claims 1-2 above. In regard to claim 4, Rhee discloses the light-emitting part is positioned in the inner ring member (element 16 in element 12, Fig. 1 and element 22 in element 12, Fig. 1a and associated descriptions) and elastically supported to the outer ring member (element 12 is made by rubber or latex band, Col 3 lines 39-49; elastomer, Col 4 line 64 Col 5 line 13; element 12 is located within the area defined by element 18, Figs. 1a, 1b and 2 and associated descriptions) and a position of the light-emitting part is varied according to a thickness of the inner ring member (elastic property of element 12, Col 3 lines 39-49 and Col 4 line 64 Col 5 line 13).
Rhee does not specifically discloses the light-emitting part is inserted into a through hole formed in the inner ring member. However, one of ordinary skill in the art would have recognized that there are limited positioning configurations between the light-emitting element and the elastic band, e.g. placed on the surface of the band, embedded in the band, placed in a hole in the band…etc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different configurations in order to find the optimal setting to fixing the light-emitting element to the band. The rationale would have been “obvious to try”, see KSR International Co. v. Teleflex Inc., 550 USPQ2d 398, 421(2007).  

Claims 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee as applied to claims 1-2 above, and further in view of Martin et al. (USPGPUB 2015/0119654). In regard to claims 8 and 15, Rhee discloses all the claimed limitations except a sensor unit further includes a galvanic skin response (GSR) sensor and the inner ring member includes a skin contact terminal electrically coupled to a terminal of the GSR sensor and an electrocardiogram (ECG) sensor, wherein the ECG sensor includes a first terminal exposed toward an inner side of the inner ring member; and a second terminal exposed toward an outer side of the outer ring member and electrically coupled to a hand which is not worn with the ring-type wearable device through a conductive handle.
Martin teaches a wearable device with integrated ECG, PPG, and GSR for blood pressure and bodily function measurements (Figs. 1-4 and associated descriptions; detail configurations can be found in [0061-0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Rhee) to incorporate the ECG and/or GSR measuring elements/ functions as taught by Martin, since both devices are wearable vital sings measuring systems and one of ordinary skill in the art would have 
	In regard to claim 14, Rhee as modified by Martin discloses the outer ring member further includes a communication module configured to wirelessly communicate with an external device having a display unit (wireless communications to a remote personal computer, Col 2 lines 21-65 of Rhee; wireless communication device and/or chipset (such as a Bluetooth.TM. device, an 802.11 device, a Wi-Fi device, a WiMax device, cellular communication facilities, etc.), and/or the like, [0114] of Martin); and an antenna connected to the communication module disposed in an inner side of the ring (antenna 14 and wireless module 11, Fig. 1 and associated descriptions in the incorporated reference, USPN 5,964,701, see Col 1 lines 11-15 of Rhee) but does not specifically disclose a cover member which surrounds an outer periphery of the outer ring member, and an antenna connected to the communication module disposed in an inner side of the cover member and the antenna is configured of a non-metal material to transmit and receive signals to and from the external apparatus. However, one of ordinary skill in the art would have recognized that the wireless module and antenna can be added onto the outer ring member with suitable mounting element and there are different types of antenna materials suitable for wireless communications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to incorporate the wireless module and the antenna to the outer ring member and try different types of antenna materials and different configurations in order to find the type(s) of antenna and more efficient configurations .

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rhee, as applied in claims 1-2 above, and further in view of Stivoric et al. (USPGPUB 2008/0275309). In regard to claim 9, Rhee discloses all the claimed limitations except a display unit disposed in the outer ring member; and a dial member rotatably coupled to an outer side of the outer ring member and configured to operate the display unit.
Stivoric teaches a wearable vital sign monitoring device (Figs. 26, 28 and 40-43 and associated descriptions) comprises a display unit disposed in the outer housing (display 1210, Figs. 40-43 and associated descriptions); and a dial member rotatably coupled to an outer side of the outer housing and configured to operate the display unit (dial 1220, Figs. 40-43 and associated descriptions; [0209]; [0212]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Rhee) to incorporate the configuration of the display and dial and associated elements/ functions as taught by Stivoric, since both devices are wearable vital sign monitoring systems and one of ordinary skill in the art would have recognized that a display and a dial facilitate controlling the display of the measured signals/ parameters (see Stivoric). The rationale would have been to provide the measurements to the user.

Claims 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Rhee and Stivoric, as applied in claim 9 above, and further in view of Connor (USPN 10,429,888). In regard to claim 10, Rhee as modified by Stivoric discloses all the claimed limitations except the display unit includes first and second display units disposed to a circumferential direction along both side surfaces of the outer ring member on the basis of the dial member.
	Connor teaches a wearable devices (Figs. 99-100 and 113-114 and associated descriptions) comprises a display unit (elements 9905, 9906, and 9907, Fig. 100 and associated descriptions; elements 11302, 11303, and 11304, Figs. 113-114 and associated descriptions) includes first and second display units (elements 9905 and 9907, Fig. 100 and associated descriptions; elements 11302 and 11304, Figs. 113-114 and associated descriptions) disposed to a circumferential direction along both side surfaces of the outer attachment member (along the edges of element 9902 via elements 9901 and 9903, Fig. 100 and associated descriptions; Fig. 114 and associated descriptions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Rhee as modified by Stivoric) to incorporate the first and second display units and associated elements/ functions as taught by Connor, since both devices are wearable displaying systems and one or ordinary skill in the art would have recognized that additional displaying unit(s) increases the display area (see Connor). The rationale would have been to provide larger displaying area.
	In regard to claims 11-13, Rhee as modified by Stivoric and Connor discloses all the claimed limitations except the dial member includes a rotating body which rotates to forward and reverse directions; a magnetic body which rotates with the rotating body and has N poles and S poles alternately arranged; and a hall sensor configured to detect polarity change of a magnetic pole to the magnetic body according to rotation of the rotating body, and the control unit calculates a rotation amount of the rotating body through a sensing signal detected through the hall sensor; the dial member includes a rotating body which rotates to forward and reverse directions; a plurality of reflectors which rotate with the rotating body and are arranged at intervals; and an image sensor configured to receive light reflected from the plurality of reflectors according to rotation of the rotating body, and the control unit calculates a rotation amount of the rotating body through a sensing signal detected through the image sensor; and the dial member includes a rotating body which rotates to forward and reverse directions; a plurality of protrusions formed to protrude at intervals along an inner side of the rotating body; and a switch operated through the plurality of protrusions according to rotation of the rotating body, and the control unit calculates a rotation amount of the rotating body through a sensing signal detected through the switch. However, one of ordinary skill in the art would have recognized that the rotation of the dial can be detected by different configurations including mechanical, optical, magnetic…etc., which are alternative equivalent configurations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different configurations through investigations/ experiments in order to find the optimal configuration(s) to be used in the wearable device. The rationale would have been “obvious to try”, see KSR International Co. v. Teleflex Inc., 550 USPQ2d 398, 421(2007). 

Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claims 3 and 5-6, the prior art of record does not teach or suggest “the inner ring member includes a lens configured to control a light radiation distance of the light-emitting part and the lens is disposed in a position corresponding to the light-emitting part and has a thickness corresponding to a thickness of the inner ring member”; “a cover member which surrounds an outer side of the outer ring member, wherein the light-emitting part is elastically supported to the cover member and a position of the light-emitting part is varied according to a thickness of the inner ring member”; and “a fixed resistor having a resistance value corresponding to a corresponding thickness of the inner ring member; and a resistance measurement circuit configured to detect the resistance value of the fixed resistor, characterized the control unit controls a light-emitting intensity of the light-emitting part corresponding to the resistance value detected through the resistance measurement circuit”, in combination with the other claimed elements/ steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791